                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

  DEXTER YOUNG,                                 )
                                                )
               Plaintiff,                       )
                                                )
  v.                                            )         No. 2:21-CV-00023-JRG-CRW
                                                )
  TONY PARKER, MICHAEL PARRIS,                  )
  and EDMOND LANE,                              )
                                                )
               Defendants.                      )

                                    JUDGMENT ORDER

        For the reasons expressed in the memorandum opinion filed this day, it is ORDERED and

 ADJUDGED that this prisoner’s pro se civil rights action, filed under 42 U.S.C. § 1983, is

 DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

        Because the Court CERTIFIED in its memorandum opinion and order that any appeal

 taken from this decision would not be taken in good faith, Plaintiff is DENIED leave to proceed

 in forma pauperis on any subsequent appeal. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The

 Clerk is DIRECTED to close this case.

        So ordered.

        ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT:

       s/ John L. Medearis
       District Court Clerk




Case 2:21-cv-00023-JRG-CRW Document 6 Filed 02/11/21 Page 1 of 1 PageID #: 29
